DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/24/2021 has been entered.

Status of Claims
Claim(s) 2 and 10 is/are currently amended. Claim(s) 1 and 4 has/have been canceled. Claim(s) 2-3 and 5-16 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112 not reproduced below have been withdrawn in view of the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:



Claim(s) 2-3 and 5-16 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, claim 10 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the averaged plurality of PWTT measurements" of claim 2 and the comparable limitation of claim 10. While the previously recited limitations indicate an averaging filter is dynamically adjusted "to apply to a plurality of PWTT measurements," there is no positively recited step of applying the averaging filter to the PWTT measurements that would produce "the averaged plurality of PWTT measurements." For the purpose of this Office action, claims 2 and 10 will be further discussed with the understanding the method further comprises and/or processor is further configured for applying the dynamically adjusted averaging filter to the plurality of PWTT measurements and deriving the blood pressure measurement based on said averaged PWTT measurements. 

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 2-3, 6, 8, 10-11, 13 and 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,052,037 in view of US 2003/0220577 A1 (previously cited, Bartels) and US 2002/0001390 A1 (previously cited, Kawaguchi).
Regarding claims 2, 3, 6 and 8, claim 1 of US 10,052,037 recites each limitation of claims 2 and 6 of the present application with the exception of detecting the cardiac ejection signal from etc.); smoothing one or both of the cardiac ejection signal and the arterial pulse signal prior to calculating the PWTT (¶ [0046]; ¶ [0050]; etc.); and using an electrocardiogram (ECG) signal as a gating function to detect the cardiac ejection signal (¶ [0048]). It would have been obvious to modify the method of claim 1 of US 10,052,037 with detecting a cardiac ejection signal from a first sensor coupled with a user's chest and receiving the arterial pulse signal from the wrist as a simple substitution of known locations for measuring cardiac ejection and arterial pulse signals for another to yield no more than predictable results; with smoothing one or both of the cardiac ejection signal and the arterial pulse signal prior to calculating the PWTT in order to enhance waveform data and/or improve SNR prior to further calculations; and with using an ECG signal as a gating function to detect the cardiac ejection signal in order to identify individual heart cycles (Bartels, ¶ [0048]) for subsequent processing, e.g., identifying features thereof. Furthermore, it would have been obvious to further modify the method of claim 1 of US 10,052,037 with the steps being performed by/under control of a hardware processor in order to performed the method "electronically." Lastly, while claim 1 of US 10,052,037 does not expressly recite "outputting" the etc. Alternatively, Kawaguchi teaches a display for outputting a measurement (Fig. 2, display device 36; ¶ [0033]), such that it would have been obvious to further modify the method of claim 1 of US 10,052,037 with outputting/displaying the blood pressure measurement in order to permit a user to visually monitor the determined blood pressure.
Regarding claims 10, 11, 13 and 15, as noted above, claim 1 of US 10,052,037 as modified by Bartels and Kawaguchi indicates a first sensor is used to detect a cardiac ejection signal; a second sensor is used to detect an arterial pulse signal; a hardware processor is used for controlling and/or implementing the processing or analytical steps and a display is used for displaying the output. Accordingly, though claim 1 of US 10,052,037 as modified is directed to a method, the claim recites the method is an "electronic method," as noted above, such that an electronic system comprising the above-noted components configured to implement the method of claim 1 of US 10,052,037 as modified in their normal and usual operation would have been obvious. See MPEP 2112.02. 

Claim(s) 5 and 12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,052,037 in view of Bartels and Kawaguchi as applied to claim(s) 2 and 10 of the present application, and further in view of US 2006/0047213 A1 (previously cited, Gavriely). 
Regarding claims 5 and 12, claim 1 of US 10,052,037 as modified does not teach the first sensor is configured to be coupled with the user's body at a location other than the chest. Gavriely .

Claim(s) 7 and 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,052,037 in view of Bartels and Kawaguchi as applied to claim(s) 2 and 10 of the present application, and further in view of US 2008/0243202 A1 (previously cited, Patangay) and US 2004/0267148 A1 (previously cited, Arand). 
Regarding claims 7 and 14, claim 1 of US 10,052,037 as modified does not teach calculating the PWTT by at least determining a time difference from a centroid of a first heart sound in the cardiac ejection signal to the feature of the arterial pulse signal. As discussed above in the prior art rejections, Kawaguchi teaches calculating PWTT by determining a time difference from a first heart sound feature in the cardiac ejection signal indicative of aortic valve opening to a feature of the arterial pulse signal. Patangay discloses aortic valve opening coincides with the middle portion of the first heart sound (¶ [0039]). Arand teaches/suggests identifying a centroid of a first heart sound (¶ [0028]), such that it would have been obvious to further modify claim 1 of US 10,052,037, or the system configured to implement said method in its normal use and . 

Claim(s) 9 and 16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,052,037 in view of Bartels and Kawaguchi as applied to claim(s) 2 and 10 of the present application, and further in view of US 2010/0331708 A1 (previously cited, Hatib). 
Regarding claims 9 and 16, claim 1 of US 10,052,037 as modified does not teach at least one of the first sensor and the second sensor is not an acoustic sensor. Hatib discloses various signals that may be used as an alternative to an acoustic sensor (¶¶ [0016]-[0017]), such that it would have been obvious to further modify claim 1 of US 10,052,037, or the system configured to implement said method in its normal use and operation, with at least one of the first sensor and the second sensor not being an acoustic sensor as a simple substitution of one known suitable sensor for acquiring a cardiac ejection signal and/or arterial pulse signal for another to yield no more than predictable results. See MPEP 2143(I)(B).

Allowable Subject Matter
Claim(s) 2 and 10 and claims dependent thereon would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, and the double patenting rejection(s) set forth in this Office action.
Applicant's arguments with respect to Colman (US 20100317933 A1) have been fully considered and are persuasive (e.g., Remarks, pg. 5, "Colman teaches averaging 'PI' based on parameters that are used for the calculation of PI. In claim 2, PWTT is not calculated from heart rate data. It is a separate signal. Colman does not teach or suggest using a separate signal for the purposes of averaging and filtering"). The prior art rejections relying on Colman have been withdrawn. Accordingly, for at least the reason noted above, the prior art of record does not teach and/or suggest, in combination with the remaining steps and/or elements, a hardware processor configured for dynamically adjusting an averaging filter to apply to a plurality of PWTT measurements to adaptively filter noise in the plurality of PWTT measurements and average the plurality of PWTT measurements, wherein properties of the averaging filter depend on characteristics of heart rate data; and applying the averaging filter to the plurality of PWTT measurements to generate an averaged plurality of PWTT measurements (or an average PWTT measurement). 

Response to Arguments
Applicant's arguments fail to acknowledge or address the double patenting rejections in view of US 10,052,037. Accordingly, these rejections have been maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791